DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 16, 2020 has been entered. Claims 1-2, 8, and 10-14 remain pending in the application.  Applicant is correct that no claim is presently being interpreted under 35 U.S.C. 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (US 5564426) (hereinafter – Iwai).

Regarding claim 1, Iwai discloses A sphygmomanometer, comprising (Abstract)
a cuff pressure and pulse wave detecting unit configured to detect a cuff pressure (Abstract, “By a pressure data separating device 24, a net cuff pressure and an arterial pulse component are separately extracted from a cuff pressure of an occluding cuff which is an electrical signal provided from an A/D converter 23.”)
and a blood pressure calculating unit configured to divide each pulse wave of the detected multiple pulse waves into a first waveform between a first minimum value and a maximum value (Col. 2 lines 8-15, “That is, particular times indicative of the systolic and diastolic blood pressures are derived in accordance with a variation of the waveform of the arterial pulse, so that an accurate measurement of the systolic and diastolic blood pressures can be performed while preventing an error of measurement caused by individual difference.”),
and a second waveform between the maximum value and a next second minimum value (FIG. 7, FIG. 9, FIG. 20, FIG. 23), 
and estimate a systolic blood pressure from a first cuff pressure when a first ratio of an area of the first waveform to an area of the second waveform is approximately 1 (FIG. 7, Every pulse wave for measuring blood pressure has this relationship, it is inherently present.)
a second cuff pressure when a second ratio of a slope of a straight line connecting the first minimum value and the maximum value to a slope of a straight line connecting the maximum value and the second minimum value becomes approximately 1 in absolute value (FIG. 7, FIG. 9, FIG. 20, FIG. 23, the point at which the slope becomes approximately 1 in absolute value inherently exists in every pulse wave.),
or a third cuff pressure when a third ratio of a time of the first waveform to a time of the second waveform is approximately 1 (FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave.).
Regarding claim 2, Iwai discloses The sphygmomanometer according to claim 1 wherein the cuff pressure at which the first second or third ratio becomes approximately 1 is calculated from a relational expression obtained from a relationship between the cuff pressure before reaching the systolic blood pressure and the first second or third ratio and is estimate as systolic blood pressure (FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave. The pressure is below or at systolic when captured, not above.).
Regarding claim 8, Iwai discloses A sphygmomanometer, comprising (Abstract)
a cuff pressure and pulse wave detecting unit configured to detect a cuff pressure and multiple pulse waves (Abstract, “By a pressure data separating device 24, a net cuff pressure and an arterial pulse component are separately extracted from a cuff pressure of an occluding cuff which is an electrical signal provided from an A/D converter 23.”)
and a blood pressure calculating unit configured to divide each pulse wave of the detected multiple pulse waves into a first waveform between a first minimum value and a maximum value (Col. ,
 and a second waveform between the maximum value and a next second minimum value (FIG. 7, FIG. 9, FIG. 20, FIG. 23),
and estimate a diastolic blood pressure from a first cuff pressure that changes a tendency of a first ratio of an area of the first waveform to an area of the second waveform (FIG. 7, Every pulse wave for measuring blood pressure has this relationship, it is inherently present.),
a second cuff pressure that changes a tendency of an second ratio of an absolute value of a slope of a straight line connecting the first minimum value and the maximum value to an absolute value of a slope of a straight line connecting the maximum value and the second minimum value (FIG. 7, FIG. 9, FIG. 20, FIG. 23, the point at which the slope becomes approximately 1 in absolute value inherently exists in every pulse wave.),
or a third cuff pressure that changes a tendency of a third ratio of a time of the first waveform to a time of the second waveform (FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave.).
Regarding claim 12, Iwai discloses The sphygmomanometer according to claim 1, wherein a site for attaching the cuff contains at least one of a brachial artery, a carotid artery, a superficial temporal artery, a facial artery, a radial artery, a femoral artery, a popliteal artery, a posterior tibial artery, and a dorsalis pedis artery (FIG. 2, cuff is attached at the brachial artery.).
Regarding claim 13, Iwai discloses A blood pressure measurement method, (Abstract)
wherein a cuff pressure and a pulse wave are detected, (Abstract, “By a pressure data separating device 24, a net cuff pressure and an arterial pulse component are separately extracted from a cuff pressure of an occluding cuff which is an electrical signal provided from an A/D converter 23.”)
each pulse wave of the detected multiple pulse waves is divided into a first waveform between a first minimum value and a maximum value (Col. 2 lines 8-15, “That is, particular times indicative of the systolic and diastolic blood pressures are derived in accordance with a variation of the waveform of the arterial pulse, so that an accurate measurement of the systolic and diastolic blood pressures can be performed while preventing an error of measurement caused by individual difference.”), 
and a second waveform between the maximum value and a next second minimum value (FIG. 7, FIG. 9, FIG. 20, FIG. 23)
and estimate a systolic blood pressure from a first cuff pressure when a first ratio of an area of the first waveform to an area of the second waveform is approximately 1 (FIG. 7, Every pulse wave for measuring blood pressure has this relationship, it is inherently present.)
a second cuff pressure when a second ratio of a slope of a straight line connecting the first minimum value and the maximum value to a slope of a straight line connecting the maximum value and the second minimum value becomes approximately 1 in absolute value (FIG. 7, FIG. 9, FIG. 20, FIG. 23, the point at which the slope becomes approximately 1 in absolute value inherently exists in every pulse wave.),
or a third cuff pressure when a third ratio of a time of the first waveform to a time of the second waveform is approximately 1 (FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave.).
Regarding claim 14, Iwai discloses A non-transitory computer-readable recording medium that records a blood pressure measurement program, wherein the program causes a computer to execute a cuff pressure and pulse wave detecting process for detecting a cuff pressure and multiple pulse waves, (Abstract)
a process for dividing each pulse wave of the detected multiple pulse waves is divided into a first waveform between a first minimum value and a maximum value (Abstract, “By a pressure data separating device 24, a net cuff pressure and an arterial pulse component are separately extracted from a cuff pressure of an occluding cuff which is an electrical signal provided from an A/D converter 23.” Col. 2 lines 8-15, “That is, particular times indicative of the systolic and diastolic blood pressures are derived in accordance with a variation of the waveform of the arterial pulse, so that an accurate measurement of the systolic and diastolic blood pressures can be performed while preventing an error of measurement caused by individual difference.”), 
and a second waveform between the maximum value and a next second minimum value (FIG. 7, FIG. 9, FIG. 20, FIG. 23)
and estimate a systolic blood pressure from a first cuff pressure when a first ratio of an area of the first waveform to an area of the second waveform is approximately 1 (FIG. 7, Every pulse wave for measuring blood pressure has this relationship, it is inherently present.)
a second cuff pressure when a second ratio of a slope of a straight line connecting the first minimum value and the maximum value to a slope of a straight line connecting the maximum value and the second minimum value becomes approximately 1 in absolute value (FIG. 7, FIG. 9, FIG. 20, FIG. 23, the point at which the slope becomes approximately 1 in absolute value inherently exists in every pulse wave.),
or a third cuff pressure when a third ratio of a time of the first waveform to a time of the second waveform is approximately 1 (FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US 5564426) (hereinafter – Iwai) in view of Sawanoi (US 2011/0251500 A1) (hereinafter – Sawanoi).

Regarding claim 10, Iwai discloses The sphygmomanometer according to claim 1, Iwai fails to disclose wherein the sphygmomanometer further includes a pulse rate detecting unit, detects a pulse rate in a process of pressurizing a cuff, and adjusts a pressurization rate according to the pulse rate.
wherein the sphygmomanometer further includes a pulse rate detecting unit, detects a pulse rate in a process of pressurizing a cuff, and adjusts a pressurization rate according to the pulse rate (Para. [0007], “Specifically, the depressurization rate or the pressurization rate needs to be set according to the pulse rate of a person to be measured.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer as taught by Iwai to adjust the pressurization rate as taught by Sawanoi in order to customize the rate for each person being measured (Para. [0009], “estimating at least one or more of the systolic blood pressure, the diastolic blood pressure, or the pulse rate during pressurization, and setting the depressurization rate most suitable for the person to be measured based on such information (see Patent Document 1)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai (US 5564426) (hereinafter – Iwai) in view of Whitaker (US 2015/0230718 A1) (hereinafter – Whitaker).

Regarding claim 11, Iwai discloses The sphygmomanometer according to claim 1, Iwai fails to disclose wherein the sphygmomanometer calculates a diastolic blood pressure in the process of pressurizing the cuff, stops pressurization at a point of time at which the diastolic blood pressure is obtained, and immediately perform depressurization.
However, in the same field of endeavor, Whitaker teaches wherein the sphygmomanometer calculates a diastolic blood pressure in the process of pressurizing the cuff, stops pressurization at a point of time at which the diastolic blood pressure is obtained, and immediately perform depressurization (Para. [0036], “As noted above, the controller 20 may control inflation of the cuff 12 toward a target inflation pressure that is equal to or greater than the systolic pressure for purposes of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sphygmomanometer as taught by Iwai to stop the pressurization as taught by Whitaker in order to avoid discomfort to the patient (Para. [0022], “discontinuing inflation of the cuff 100 at a pressure below such a target inflation pressure may avoid patient discomfort during blood pressure determination.”).

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.
With respect to the arguments regarding Iwai, the arguments are not persuasive. Every pulse wave inherently teaches the relationship being claimed. When the area ratio is 1, that is the systolic pressure, likewise with the slope ratio and time difference ratio. See FIG. 7, FIG. 9, FIG. 20, FIG. 23, inherently exists in every pulse wave.
With respect to the arguments regarding the combination of Iwai and Whitaker, the arguments are not persuasive. Whitaker is only used to teach avoiding discomfort with the pressurization and if possible, any inventor would seek to solve that problem. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791